84 U.S. 582 (1873)
17 Wall. 582
THE MERRITT.
Supreme Court of United States.

*583 Mr. N.J. Emmons, for the claimant, appellant in this court.
Mr. Solicitor-General S.F. Phillips, contra.
*585 Mr. Justice HUNT delivered the opinion of the court.
The first section of the act of 1817 prohibits the importation of any goods or wares from any foreign port into the United States, except in two cases:
1st. They may be imported in vessels of the United States; or,
2d. In such foreign vessels as truly and wholly belong to the citizens or subjects of the country of which the goods are the production, or from which they are most usually first shipped for transportation.
The claimant's answer does not bring him within either of these classes.
1. The Merritt is not a vessel of the United States. The information alleged  it was not denied  and that is all that the case contains upon the subject,  that the Merritt was the property of citizens of the United States, and that she was a foreign-built vessel. That she was owned by citizens of the United States did not make her a vessel of the United States. By the statute of 1792 only ships which have been registered in the manner therein prescribed shall be denominated or deemed vessels of the United States, entitled to the benefits or privileges appertaining to such ships. There is no allegation that the Merritt had been so registered. Indeed, she could not have been under the provisions of the act last referred to.
2. The cargo of the Merritt was iron and lumber, the production of the British provinces of Canada, while her owners were citizens of the United States. She did not, therefore, come within the second description of the statute of 1817, *586 as a foreign vessel truly and wholly belonging to citizens of the country of which the cargo was the growth or production. On the contrary, it is conceded by the pleadings that her owners were American citizens. The Merritt, therefore, falls within the prohibition of the act, and is liable to forfeiture. She was neither a vessel of the United States nor a foreign vessel, wholly belonging to citizens of the country of which her cargo was the production.
But the claimant seeks the benefit of the proviso of the act, viz.: "That this regulation shall not extend to the vessels of any foreign nation which has not adopted, and shall not adopt, a similar regulation." He alleges that neither the kingdom of Great Britain nor the province of Canada has adopted similar regulations.
The case does not show that the Merritt has any of the evidences of being a British ship. She produces no register, or certificate, or document of any kind to entitle her to make that claim. The fact that she is foreign-built does not prove it. Proof even that she was built in Great Britain would not establish it. Pirates and rovers may issue from the most peaceful and most friendly ports. The documents a vessel carries furnish the only evidence of her nationality.[*] Of these the Merritt is entirely destitute, so far as the case shows. There is nothing, therefore, to bring her within the terms of the proviso.
DECREE AFFIRMED.
NOTES
[*]  See 1 Parsons on Shipping and Admiralty, 26, 27.